Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about May 12, 1993, which, inter alia, denied plaintiffs’ motion to renew a prior order, same court and Justice, entered March 2, 1992, dismissing the complaint for plaintiff husband’s failure to appear at a deposition ordered by the court, unanimously affirmed, without costs.
The order appealed from is nonappealable insofar as it denied reargument (Charney v North Jersey Trading Corp., 184 AD2d 409), and insofar as it may be deemed to have denied renewal, we agree with the IAS Court that plaintiff husband failed to offer a valid excuse for not submitting the additional facts concerning plaintiff wife’s death and his own illness on the original motion (Mangine v Keller, 182 AD2d 476, 477). Concur—Rosenberger, J. P., Kupferman, Ross, Nardelli and Tom, JJ.